DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-8 and 12-23 in the reply filed on April 14, 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of U.S. Patent No. 10463251. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a tonometer tip configured for use with a tonometer, the tip having a body with an axis and front surface transverse to the axis that contacts a cornea of an eye, a corneal contact surface having a surface curvature with a first sign and configured to deform a portion of the cornea to produce a counterforce applied by the cornea to the body, and a peripheral surface having a surface curvature with a second sign.
Claim Objections
Claim 3 is objected to because of the following informalities:  ‘the first and second apices’ should read ‘the first apex and the second apex’.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the closed plane curve" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is dependent on a claim that does not exist, claim 0.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13-17 and 19-23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Each of the claims are directed to an aspect of a cornea of a human and thus are considered to be directed to or encompassing a human organism.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleischman et al. (US 2002/0177768).
Regarding claim 12, Fleischman teaches a tonometer tip (Figure 3A) configured for use with a tonometer (180) and through which pressure is applied to a cornea of an eye during a measurement of intraocular pressure of the eye (Abstract), the tonometer tip comprising: 
a front surface (14; contact surface) configured to contact the cornea during said measurement (Paragraph 0037; Figure 3A), 
wherein the front surface is configured to maintain substantially unchanged a curvature of a central portion of the cornea in which an apex of the cornea is located (Figure 3A; 18 and 20 allow for the substantially unchanged curvature), and 
wherein the front surface is further configured to applanate a peripheral portion of the cornea outside of the central portion of the cornea (Figure 3A; contact areas 34 being applanated).
Regarding claim 18, Fleischman a tonometer tip (Figure 3A) for use with a tonometer (180) and through which pressure is applied to a cornea of an eye during a measurement of intraocular pressure of the eye (Abstract), the tonometer tip comprising a front surface (14; contact surface) for contacting the eye during measurement of intraocular pressure to applanate a portion of the cornea (Paragraph 0037; Figure 3A), wherein the front surface is configured to applanate a peripheral portion of the cornea without applanating a central portion of the cornea in which an apex of the cornea is located (Figure 3A; 18 and 20 allow for the substantially unchanged curvature; contact areas 34 being applanated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman et al. (US 2002/0177768).
Regarding claim 13, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the peripheral portion of the cornea is an annular portion of the cornea (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 14, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the annular portion of the cornea is circular in shape (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 15, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the annular portion of the cornea has an inner diameter of about 3.06 mm in a plane normal to a measurement axis along which pressure is applied to the cornea (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 16, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the annular portion of the cornea is elliptical or oval in shape (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 17, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the peripheral portion of the cornea includes a plurality of areas (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 19, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the peripheral portion of the cornea is an annular portion of the cornea (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 20, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the annular portion of the cornea is circular in shape (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 21, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the annular portion of the cornea has an inner diameter of about 3.06 mm in a plane normal to a measurement axis along which pressure is applied to the cornea (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 22, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the annular portion of the cornea is elliptical or oval in shape (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Fleischman teaches an eye and a cornea which would have these properties inherently).
Regarding claim 23, Fleischman teaches a cornea and an eye of a user (Paragraph 0004 and 0053; ‘the cornea surface of the eye 36’; Figures 3A, 9, 10A, 13, and 17) but does not explicitly state wherein the peripheral portion of the cornea includes a plurality of areas (Examiner notes this limitation appears to be concerning a human organism and the natural or inherent properties of such; thus Fleischman teaches this limitation as Flesichman teaches an eye and a cornea which would have these properties inherently).
Allowable Subject Matter
Claims 1-8 are allowable over the prior art.
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791